Title: Patrick Gibson to Thomas Jefferson, 22 December 1815
From: Gibson, Patrick
To: Jefferson, Thomas


          
            
              Sir
              Richmond 22nd Decemr 1815
            
            I have received your favor of the 12th Inst and shall attend to your draft in favor of A. Robertson In your letters of the 20 & 28th Octr you mention a boat load of flour having been sent off on your account on that head I have only to say that I have not yet received one barrel—about that time I sold at 9¼$, now it is offering at 8$, altho not by myself as I think it must be higher towards Spring, if my accounts from Spain be correct—Altho your note in bank is not due until the 19th of next month, yet as a precautionary measure I now inclose you one for your signature—Tobacco is surely beyond all reasonable calculation, from 15 to 30$ according to quality—
            
              With great esteem & respect I am Your ob Servt
              Patrick Gibson
            
          
          
            R Patterson of Philada has sent to my care an Astronomical timepiece in two boxes, as great care is necessary in the transportation of it, you will be pleased to direct by whom it must be sent—I have just seen Mr Randolph who has advised their being sent up by his boatman Harry, who has charge of them
          
        